NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELBA ARACELY VASQUEZ-MEDINA;                    No.    18-72217
et al.,
                                                Agency Nos.       A206-733-808
                Petitioners,                                      A206-733-809
                                                                  A206-733-810
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Elba Aracely Vasquez-Medina, her minor daughter, and minor niece, natives

and citizens of Honduras, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      The agency denied petitioners’ asylum and withholding of removal claims

based on their failure to establish that the harm they suffered or fear in Honduras

was or would be on account of a protected ground. In their opening brief,

petitioners do not challenge the agency’s dispositive finding that they failed to

establish nexus to a protected ground. See Corro-Barragan v. Holder, 718 F.3d

1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening brief resulted in

waiver). Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not that they would be tortured by

or with the consent or acquiescence of the government if returned to Honduras.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian,

755 F.3d at 1033-35 (concluding that petitioner did not establish the necessary

state action for CAT relief).

      In light of this disposition, we need not reach petitioners’ remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

                                          2                                    18-72217
general rule courts and agencies are not required to decide issues unnecessary to

the results they reach.” (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                           3                                 18-72217